UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-30812
                         Summary Calendar


                        ALEX LEE HUBBARD,

                                                Plaintiff-Appellant,
                              versus

                  SUB SEA INTERNATIONAL, ET AL.,

                                                         Defendants,

                              versus

                    DAVID W. OESTREICHER, II,

                                                    Movant-Appellee,

                              versus

                        ROBERT L. HACKETT,

                                                Movant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (91-CV-4022-M)
_________________________________________________________________
                           March 29, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Robert L. Hackett, a lawyer representing himself, appeals the

district court’s award of attorney’s fees and expenses against him.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Hackett contends the court erred by denying his continuance motion

and by admitting testimony at the hearing.

       We review a continuance-denial for abuse of discretion and

“will not substitute our judgment concerning the necessity of a

continuance for that of the district court unless the complaining

party demonstrates that it was prejudiced by the denial”.                       See

Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000) (internal

quotation marks omitted); Spinkellink v. Wainwright, 578 F.2d 582,

590-91 n.11 (5th Cir. 1978), cert. denied, 440 U.S. 976 (1979).

Claiming that the record speaks for itself, Hackett has not stated

any claimed prejudice as a result of the denial.                  See Streber, 221

F.3d at 736.        He has, therefore, not shown abuse of discretion.

See Spinkellink, 578 F.2d at 590-91 n.11.

       Concerning    the    challenged       hearing    testimony,    Hackett   has

neither described the testimony nor identified any prejudice or

harm   resulting     from    its   admission.          Claiming    permitting   the

testimony violated a district court local rule, Hackett did not

even deem it necessary to include a transcript of the hearing in

the record on appeal.        He has totally failed to comply with FED. R.

APP.   P.   28(a)(9)       (each   argument      must     contain    “appellant’s

contentions and the reasons for them” as well as “a concise

statement of the applicable standard of review”).                    Thus, he has




                                         2
abandoned this issue on appeal.       E.g., Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

                                                           AFFIRMED




                                  3